United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 19-1307
                        ___________________________

                             United States of America

                        lllllllllllllllllllllPlaintiff - Appellee

                                           v.

                          Eduwijes Cervantes-Mendoza

                       lllllllllllllllllllllDefendant - Appellant
                                       ____________

                     Appeal from United States District Court
                for the Western District of Arkansas - Fayetteville
                                 ____________

                            Submitted: August 22, 2019
                              Filed: August 27, 2019
                                  [Unpublished]
                                  ____________

Before COLLOTON, ERICKSON, and GRASZ, Circuit Judges.
                         ____________

PER CURIAM.

      Eduwijes Cervantes-Mendoza appeals after he pled guilty to a drug offense,
and the district court1 sentenced him below the calculated United States Sentencing

      1
      The Honorable Timothy L. Brooks, United States District Judge for the
Western District of Arkansas.
Guidelines Manual range. His counsel has moved to withdraw, and has filed a brief
under Anders v. California, 386 U.S. 738 (1967), arguing the district court erred by
holding Cervantes-Mendoza accountable for methamphetamine seized from a
co-conspirator’s vehicle, and the district court imposed a substantively unreasonable
sentence.

       First, we conclude the district court did not clearly err in holding Cervantes-
Mendoza accountable for methamphetamine seized from a co-conspirator’s vehicle.
See U.S.S.G. § 1B1.3(a)(1)(B) (noting in cases of jointly undertaken criminal activity
in concert with others, a defendant is responsible for conduct (1) within scope of the
activity, (2) in furtherance of the activity, and (3) reasonably foreseeable); see also
United States v. Adejumo, 772 F.3d 513, 533 (8th Cir. 2014) (reviewing for clear
error district court’s findings as to the scope, furtherance, and foreseeability).
Second, we conclude the district court did not impose a substantively unreasonable
sentence. See United States v. Feemster, 572 F.3d 455, 461-62 (8th Cir. 2009) (en
banc) (reviewing sentence under deferential abuse-of-discretion standard and
discussing substantive reasonableness). In addition, having independently reviewed
the record under Penson v. Ohio, 488 U.S. 75 (1988), we find no nonfrivolous issues
for appeal. Accordingly, we grant counsel’s motion to withdraw, and we affirm.
                         ______________________________




                                         -2-